Citation Nr: 1805032	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  07-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for laceration scars on the index and long fingers of the right hand.

2. Entitlement to an increased rating in excess of 20 percent for functional impairment of ankylosis of the index and long fingers of the right hand.

3. Entitlement to an initial rating in excess of 30 percent for Muscle Group VII weakness.

4. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to September 1973.

These matters initially came before the Board of Veteran's appeals on appeal from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of that transcript is of record.

The Board remanded these issues for further development in March 2010, September 2011, July 2013, April 2015, February 2016, and March 2017.

In March 2017, during the pendency of the appeal, the RO granted a separate evaluation for muscle group VII associated with his ankylosis of the right hand index and long fingers, assigning a 30 percent rating effective November 17, 2005.  This decision constitutes a partial grant of the increased rating benefits sought on appeal pertaining to the service-connected right hand disability; the issue therefore remains in appellate status and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Also of note, initially, service connection for ankylosis of the right index and long fingers was granted and rated 20 percent disabling effective October 24, 2011.  See Rating Decision dated August 2012.  However, in the most recent rating decision, the AOJ assigned an earlier effective date of November 17, 2005.  Thus, the increased rating claim on appeal encompasses the entire appeal period dating back to November 17, 2005.


FINDINGS OF FACT

1. The scars on the Veteran's right hand middle and long fingers are reported as painful; however, the scars were not shown to be deep or cause limited motion, or measure in area exceeding six square inches (39 square cm.), nor is there indication that the scars were productive of a separately ratable loss of function

2. The Veteran's finger disability is manifested by favorable ankylosis of the right index and long fingers; favorable ankylosis of three digits or unfavorable ankylosis is not shown.

3. The Veteran's muscle group VII injury is manifested by weakness and pain, more nearly approximating that which is contemplated as moderately-severe; severe injury is not shown.

4. For the entire appeal period, the Veteran's hearing acuity was no worse than Level I in both ears.


CONCLUSIONS OF LAW

1. The criteria for separate 10 percent ratings, but no higher, for laceration scars of the right hand index and long fingers have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7. 4.118, Diagnostic Codes 7801-7805 (2005-2017).

2. The criteria for a rating in excess of 20 percent for ankylosis of the index and long fingers of the right hand have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7. 4.71a, Diagnostic Code 5223 (2017).

3. The criteria for a rating in excess of 30 percent for the muscle group VII injury weakness associated with ankylosis of the right index and long fingers have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.55, 4.56, 4.73, 4.118, Diagnostic Code 5307 (2017).

4. The criteria for a compensable rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  


Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Index and Long Finger Scars

During the pendency of the appeal, the rating criteria for evaluating skin disorders, to include scars, were revised, effective October 23, 2008.  The October 2008 revisions are applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Normally, a veteran must request review under the revised scars criteria in order for the revised criteria to be applicable.  However, in this case, the RO, on its own initiative, evaluated the Veteran under the pre-October 23, 2008 criteria and the post-October 23, 2008 criteria.  See Supplemental Statement of the Case dated December 2008.  As such, the Board will evaluate the Veteran's scar disability under the effective diagnostic code during the appropriate time period.
Prior to October 23, 2008

Under Diagnostic Code 7801, a 10 percent rating is warranted where a scar, which is not on the head, face, or neck, is deep or causes limitation of motion, and is at least 6 sq. inches in size.  

Diagnostic Code 7802 provides a 10 percent rating for scars, other than of the head, face, or neck, that are superficial and do not cause limited motion, provided the scar involved an area or areas of 144 sq. inches (929 sq. cm.) or greater.  Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial, unstable scars.  Note 1 under the diagnostic code provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provided that a superficial scar is one not associated with underlying soft tissue damage.

Further, under Diagnostic Code 7804, a 10 percent rating is warranted for scars that are superficial, tender, and painful on examination  Finally, under Diagnostic Code 7805, scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).

Turning to the facts of this case, at the February 2006 QTC examination, the Veteran reported pain and swelling in his fingers.  He also noted that approximately three years prior, he developed trigger finger in the right digit.  The accompanying report noted that the Veteran had a scar on the palmar surface of the second digit.  The scar was U-shaped and measured 3 cm. x 1 mm.  There was another scar on the palmar surface of the third digit, measuring 2 cm. x 1 mm.  Both scars were level with the skin and there was no tenderness, disfigurement, ulceration, or adherence.  There was also no instability, inflammation, edema, or tissue loss or keloid formation.  There was also no hypo or hyperpigmentation or abnormal texture.

However, at the October 2011 VA examination, the Veteran reported that he had two painful scars.  Specifically, he stated that the scars were tender to touch and with continued use, the internal scars get painful and fatigued, making his fingers difficult to use.  The scars were not unstable.  Both scars were deep and non-linear; the first scar measured at 7.0 cm x 0.1 cm; the second scar was 5.5 cm x 0.1 cm.  The approximate total area of the scars was 7.0 squared cm.

Based on the foregoing, the Board concludes that separate 10 percent ratings for each laceration scar on the right hand index and long fingers are warranted under the former regulations.  Both scars were found to be painful on examination in 2011, and the AOJ has accepted both scars as being painful.  However, unlike the new criteria which evaluate based on the number of painful scars, the older criteria had no such requirement.  Thus, each scar was rated independently under the old criteria and separate 10 percent ratings were warranted.

However, a compensable rating under the other potentially applicable Diagnostic Codes is not warranted.  On this record, the scar is not shown to cause limitation of motion (Diagnostic Code 7801), it is not shown to be 144 sq. inches (Diagnostic Code 7802), it is not shown to be unstable (Diagnostic Code 7803), and it is not shown to cause limitation of function in the right hand (Diagnostic Code 7805).

For the foregoing reasons, the Board concludes that a compensable rating for the disability is not warranted for the period prior to October 23, 2008 under the former regulations.  

Effective October 30, 2008

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities to include consideration of burn scars.  These revisions also included additional explanatory notes.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck that are deep and nonlinear.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling.  A 20 percent rating is warranted for scars of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck that are superficial and nonlinear.  Such scars in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 (unstable or painful scars) was also revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable.  A 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scars.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this Diagnostic Code when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804

Otherwise, Diagnostic Code 7805 provides that any disabling scar effect(s) not considered in the above Diagnostic Codes should be considered under an appropriate diagnostic code.

In the case at hand, the Veteran was afforded a VA examination in July 2010 to assess the severity of his right hand injury and associate scarring.  Upon examination, the clinician measured the linear scar on the right index finger as 2.8 cm.  The scar on the long finger was 1 cm. and 0.3 cm.  The scars were not painful and there was no sign of skin breakdown.  While the scar was superficial, there was no inflammation, edema, keloid formation or other disabling effects.  The scars did not cause limitation of movements.

At the October 2011 VA examination, the Veteran reported that he had two painful scars.  Specifically, he stated that the scars were tender to touch and with continued use, the internal scars get painful and fatigued, making his fingers difficult to use.  The scars were not unstable.  Both scars were deep and non-linear; the first scar measured at 7.0 cm x 0.1 cm; the second scar was 5.5 cm x 0.1 cm.  The approximate total area of the scars was 7.0 squared cm.

Based on the forgoing, the Board finds that a rating in excess of 10 percent for each scar separately is not warranted for the Veteran's scars under the new criteria.  In order to receive a higher rating pursuant to Diagnostic Code 7804, the Veteran would have to have more than two scars that were painful or unstable, which is not shown on the present record.  The old criteria are more beneficial in application to the Veteran than the new.  The Board has also considered whether the Veteran would be entitled to a higher rating pursuant to another potentially applicable Diagnostic Code, but has found none, as the scars did not measure up to 12 square inches.

In sum, the Board finds that a rating in excess of 10 percent for the service-connected scars on the right hand index and long fingers is not warranted.  The claim is denied.

Ankylosis of the Right Hand Index and Long Fingers

The Veteran's ankylosis of the right hand index and long fingers is currently rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5223.

The Veteran is right-handed.  Under Diagnostic Code 5223, a 20 percent rating is warranted when there is favorable ankylosis of the index and long fingers, the index and ring fingers, or the index and little fingers of the dominant hand.  A 30 percent rating is warranted when there is unfavorable ankylosis of the thumb and any two fingers.  

In order for ankylosis to be rated as analogous to amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  Additionally, under Note 5 preceding Diagnostic Code 5216, when there is limitation of motion of two or more fingers, each finger is to be rated separately and the rating combined.

Turning to the case at hand, the Veteran was first afforded a VA hand examination in July 2010.  At that time, the Veteran reported feeling pain and stiffness in his fingers, which he said felt like arthritis.  He said that when he went shooting, his fingers would swell and become numb.  He was unable to hold his gun properly and was unable to open jars.  Upon examination, there was no objective evidence of pain upon active range of motion of the index finger.  Extension of the DIP, PIP, and MP joint was normal and there was no gap between the index finger and proximal transverse crease of the hand on maximal flexion.  There was no evidence of pain or additional limitation of motion upon repetitive motion of the index finger.  Upon range of motion testing for the long finger, extension of the DIP and MP joints was normal; however extension of the PIP joint was limited to about 2 to 3 degrees.  There was no objective evidence of pain and no gap between the long finger and proximal transverse crease of the hand on maximal flexion.  Upon repetitive motion, there was no objective evidence of pain and no additional limitation of motion.  Although ankylosis was not present, there was some minimal flexion and slight angulation towards to ulnar side of the right long finger at the PIP joint.  The Veteran's grip strength was normal.

At the October 2011 VA examination, the Veteran reported having constant pain in his right hand, which caused difficulty pulling a trigger on a gun.  Upon finger flexion testing, there was a gap of less than 1 inch between the index finger and the proximal transverse crease of the palm; there was a gap of 1 inch or more between the long finger and the proximal transverse crease of the palm.  Painful motion was evidenced in both fingers at a gap of one inch or more.  Extension was limited by more than 30 degrees for both the index and long fingers.  Objective painful motion was noted on both flexion and extension for both fingers; however, the Veteran was able to perform repetitive use testing with no additional limitation of motion.  Ankylosis was present in both the index and long fingers; specifically, there was a gap of more than two inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm.  The clinician noted that the ankylosis in the fingers was favorable ankylosis.  He also noted that the ankylosis decreased the grip in the Veteran's right hand and affected his ability to close the fourth finger when attempting to grip.

Based upon this examination, the AOJ granted service connection for the ankylosis of the right index and long fingers and assigned a 20 percent rating.  See Rating Decision dated August 2012.

At the January 2014 VA examination, the Veteran reported that flare-ups of his disability limited his ability to grip.  Upon examination, the clinician noted ankylosis in full flexion in the metacarpophalangeal joint in both the index and long fingers of the right hand.  Because of the ankylosis, there was pain, weakness, fatigability, and/or incoordination, along with additional limitation of function in the hand during flare-ups or repeated use over time.

Most recently, the Veteran was afforded a VA examination in December 2014.  At that time, the clinician noted that the Veteran did not have ankylosis in either the index finger or long finger of the right hand.  There was no additional limitation in functional ability with repeated use over time and no contributing factors of weakness, fatigability, incoordination, or pain during flare ups.

Based on the above evidence, the Board finds that a rating in excess of 20 percent for ankylosis of the right hand index and long fingers is not warranted.  Notably, in order to receive a higher rating of 30 percent, there must be either favorable ankylosis in two digits including the thumb or three digits in one hand or there must be unfavorable ankylosis of the index and long fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 5223, 5222, and 5219.  Here, the most probative evidence reflects that the Veteran's disability, at worst, was manifested by favorable ankylosis of two digits.  See October 2011 VA examination.  The medical evidence fails to demonstrate unfavorable ankylosis as defined by VA regulation.  Therefore, a rating in excess of 20 percent is not warranted.

In so finding, the Board notes the recent holdings in Correia and Sharp and their implications.  However, the Board finds that additional examination pursuant to these cases is unnecessary.  The only way for the Veteran to receive a higher rating for his right hand fingers is to have ankylosis, either favorable or unfavorable, of more than two digits in his hand.  Therefore, examination to assess limitation of motion would not assist the Veteran.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

The Board has also considered the lay statements of argument, but is bound by the specific criteria as established in the Code.

In sum, the Veteran's disability was manifested by favorable ankylosis of the right index and long fingers.  Such severity warrants a rating of 20 percent and no higher.  The claim is denied.

Muscle Group 7

The Veteran's muscle group VII weakness is currently rated 30 percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5307.

Under Diagnostic Code 5307, the muscles in Group VII affect the flexion of the wrist and fingers. They are the muscles that arise from the internal condyle of humerus, and include the flexors of the carpus, the long flexors of the fingers and thumb, and the pronator.  The Diagnostic Code assigns different ratings based on whether the injury to the muscle group is in the dominant or non-dominant extremity.  A 30 percent rating is assigned for a moderately-severe muscle group injury to the dominant extremity.  The highest schedular rating of 40 percent is warranted severe muscle group injury to the dominant extremity.  38 C.F.R. § 4.73, Diagnostic Code 5307.

A moderately severe muscle disability comprises a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. 4.56 (d)(3).

Severe muscle disability contemplates through-and-through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpable loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and abnormal muscle swelling and hardening in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. 4.56(d)(4). 

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezium and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 4.56(d)(4).

VA regulations provide that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; and a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(a), (b). 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

VA regulations provide that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  Section 4.40 does not, however, require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Turning to the facts of the case, in a February 2006 private treatment note, the Veteran complained of weakness in his hand.  Upon examination, there was no tenderness, disfigurement, ulceration or adherence in the hand.

At the July 2010 VA examination, there was evidence of an overall decrease in hand strength and the Veteran reported weakness in his index and long fingers.  He also reported numbness and swelling in his fingers after shooting a gun.  Upon examination, there was no evidence of decreased strength or decreased dexterity.  Grip strength was normal and there was no pain noticed during the movement of his fingers.

At the October 2011 VA examination, the Veteran reported that he was unable to fully straighten his fingers and he had difficulty pulling a trigger on a gun at work.  Upon examination, there was limitation of extension by more than 30 degrees of both the index and long fingers.  There was also less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement and swelling in the right index and long fingers.  However, there was no tenderness, pain on palpation, or soft tissues in the hand or fingers.  Muscle strength wad diminished in the right hand, while the Veteran endorsed normal strength in the left hand.  The ankylosis of the long and index fingers affected the Veteran's grip and his ability to close the fourth finger when attempting to grip with the right hand.

An August 2012 x-ray showed mild degenerative changes at the second distal interphalangeal joint with narrowing of the joint space.  Also present was mild joint space narrowing at the first carpometacarpal joint.  Otherwise, joint spacing and alignment was preserved throughout the hand and wrist and soft tissues were within normal limits.

At the January 2014 VA examination, there was no documented limitation in finger extension or flexion in the right hand.  However, there was excess fatigability and pain on movement in the index and long fingers of the right hand.  Muscle strength was normal but the Veteran endorsed pain in palpation in the right hand.  There was also ankylosis in full flexion in both the index and long fingers at the metacarpophalangeal joints.  The clinician noted that pain, weakness, fatigability and/or coordination were present, along with additional limitation of functional ability of the hand during flare ups or repeated use over time.  The clinician also noted that the Veteran's condition limited his prolonged grip in the right hand.

At the December 2014 VA examination, there was pain on movement in the right index and long fingers.  Muscle strength was normal and there was no tenderness, pain on palpation, or soft tissue in the right hand.  There was no limitation in finger flexion or extension and there was no evidence of ankylosis in any of the fingers.  There were no contributing factors of weakness, fatigability, incoordination or pain during flare ups or repeated use over time that would additionally limit the functional ability of the hand.

Also of record are records from the Social Security Administration, which contain lay statements from the Veteran and his wife.  In those lay statements, the witnesses discuss the symptoms of the Veteran's right hand.  Specifically, the witnesses reported that frequently, the Veteran's right index finger "sticks" and had to be manually straightened out.  However, the Veteran indorsed no issue with attending to his activities of daily living, such as feeding, household chores, and personal care.

Upon careful review of the evidence of record, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected muscle group VII weakness is not warranted.  The currently assigned 30 percent rating indicates moderately-severe muscle injury.  To warrant a higher 40 percent rating, there must be evidence of a severe muscle injury.  However, a severe muscle injury has not demonstrated by the evidence of record.  Throughout the appeal period, the Veteran's muscle injury has been manifested by pain, weakness, fatigue, incoordination, and reduced strength in the right hand and fingers.  At times, ankylosis affected the Veteran's ability to grip in his right hand.  However, there is no loss of deep fascia or muscle substance.  There was no evidence of atrophy, loss of power, uncertainty of movement or hardening of muscles.  There was no indication of severe impairment of function.

In light of the foregoing, the Board concludes that based on the "totality of the circumstances", a higher evaluation for impairment of Muscle Group VII under Diagnostic Code 5307 is not warranted as no more than a moderately severe disability is shown.

The Board also finds that a higher rating is not warranted to contemplate the orthopedic manifestations of the muscle disability, as the Veteran is already in receipt of a compensable rating for the ankylosis of fingers.

Based on the foregoing, the Board concludes that the criteria for a rating in excess of 30 percent for a service-connected muscle group VII weakness associated with ankylosis of the index and long fingers have not been met.  Accordingly, the preponderance of the evidence weighs against assignment of a higher disability evaluation.  See 38 U.S.C. § 5107 (a) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

The Veteran contends that he is entitled to a compensable rating for his bilateral hearing loss.  

Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85. 

The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  If the Veteran is found to have exceptional hearing, the Roman numeral designation for hearing impairment will be determined under either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86.

Turning to the facts of the case at hand, at a February 2006 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
15
35
65
LEFT
15
15
55
60

Based on the Maryland CNC word list test, speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  

At a December 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
20
35
50
LEFT
10
20
50
50

The clinician assessed the Veteran with mild sensorineural hearing loss.  The Veteran endorsed speech recognition ability of 100 percent bilaterally.

At the July 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
10
15
25
55
LEFT
10
10
35
50

The clinician assessed the Veteran with moderate sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  The Veteran endorsed speech recognition ability of 100 percent bilaterally.

The Veteran was afforded another VA audiological examination in October 2013.  At that time, upon audiometry testing, pure tone thresholds were as follows: 




HERTZ


1000
2000
3000
4000
RIGHT
20
20
40
60
LEFT
20
15
60
60

The Veteran reported having difficulty hearing within the presence of background noise.  Based on the Maryland CNC word list test, speech audiometry revealed speech recognition ability of 100 percent bilaterally.  

At a January 2014 audiology consultation, the clinician found that the Veteran's hearing was within normal limits, sloping to moderately severe sensorineural hearing loss bilaterally.  Word recognition scores were 100 percent in the right ear and 92 percent in the left ears.  

At a December 2014 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows: 




HERTZ


1000
2000
3000
4000
RIGHT
15
15
40
60
LEFT
10
15
60
60

The Veteran reported increasing difficulty understanding others, along with problems hearing his television and radio.  The clinician diagnosed bilateral sensorineural hearing loss.  Based on the Maryland CNC word list test, speech audiometry revealed speech recognition ability of 96 percent bilaterally.  

Upon consideration of the entire record, the Board finds that a compensable rating for the bilateral hearing loss disability is not warranted at any point during the entire appeal period.  In so finding, the Board notes that the Veteran has been afforded several VA audiological examinations during the appeal period.  The audiograms of record demonstrate no worse than Level I in in the Veteran's right ear and Level I in the Veteran's left ear, both pursuant to Table VI.  Combining these levels according to Table VII results in a non-compensable rating.

In so finding, the Board has considered the lay statements of record as to the severity of the Appellant's bilateral hearing loss disability.  However, in regards to assigning the proper disability rating, the Board is bound by the explicit criteria stated in the Rating Code.  His description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination, and is contemplated by the schedular criteria.  Doucette, 28 Vet. App. 366 (2017).

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that a compensable rating for the Veteran's bilateral hearing loss is not warranted.  The Board is aware of the Veteran's description of a worsening of hearing acuity during the appeal period.  The audiograms of record provide the most probative evidence with regard to the severity of his hearing acuity.  The Veteran's descriptions of decreased hearing acuity, while credible, does not sufficiently describe the measurable level of decreased hearing acuity required by the rating criteria to establish an increase.  As such, the Board finds that it is not factually ascertainable that the Veteran's hearing loss arises to the criteria contemplated under a compensable rating.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C. § 5107(b).  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).



ORDER

Entitlement to separate 10 percent for laceration scars on the right hand index and long fingers is granted.

Entitlement to a rating in excess of 20 percent for ankylosis of the right index and long fingers is denied.

Entitlement to a rating in excess of 30 percent for muscle group VII weakness associated with ankylosis of the right index and long fingers is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


